Case 2:20-cv-02515-RGK-MRW Document 12 Filed 03/31/20 Page 1of8 Page ID #:56

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02515-RGK-MRW Date March 31, 2020

 

 

Title Yong Koo v. L.A. Santa Rosa Restaurant, Inc. et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER DECLINING SUPPLEMENTAL
JURISDICTION AND DISMISSING PLAINTIFF’S STATE-LAW
CLAIMS

The Complaint filed in this action asserts a claim for injunctive relief arising out of an alleged
violation of the Americans with Disabilities Act (“ADA”), a claim for damages pursuant to California’s
Unruh Act, and related state-law claims. Because the Court possesses only supplemental jurisdiction
over the state-law claims, and in light of California’s statutory efforts to curtail construction-related
accessibility claims, the Court ordered plaintiff to show cause in writing why the Court should exercise
supplemental jurisdiction over the state-law claims asserted in the Complaint. See 28 U.S.C. §§
1367(c)(2) & (c)(4). The Court has reviewed the Response filed by plaintiff and plaintiff's counsel to
the Court’s Order to Show Cause.

L. ADA and Unruh Act Claims

The ADA prohibits discrimination “on the basis of disability in the full and equal enjoyment of
the goods, services, facilities, privileges, advantages, or accommodations of any place of public
accommodation by any person who owns, leases (or leases to), or operates a place of public
accommodation.” 42 U.S.C. § 12182(a). Under the ADA, “damages are not recoverable . . . only
injunctive relief is available.” Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002) (citing 42 U.S.C. §
12188(a)(1)).

The Unruh Act provides: “All persons within the jurisdiction of [California] are free and equal,
and no matter what their . . . disability . . . are entitled to the full and equal accommodations, advantages,
facilities, privileges, or services in all business establishments of every kind whatsoever.” Cal. Civ.
Code § 51(b). The Unruh Act also provides that a violation of the ADA constitutes a violation of § 51
of the Unruh Act. Cal. Civ. Code § 51(f). Unlike the ADA, the Unruh Act allows for recovery of
monetary damages. A plaintiff may recover actual damages for each and every offense “up to a

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 8
Case 2:20-cv-02515-RGK-MRW Document 12 Filed 03/31/20 Page 2o0f8 Page ID #:57

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02515-RGK-MRW Date March 31, 2020

 

 

Title Yong Koo v. L.A. Santa Rosa Restaurant, Inc. et al

 

maximum of three times the amount of actual damage but in no case less than four thousand dollars
($4,000).” Cal. Civ. Code § 52(a). “The litigant need not prove she suffered actual damages to recover
the independent statutory damages of $4,000.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cu.
2007). Here, plaintiff's Response to the Court’s Order to Show Cause does not state whether plaintiff
seeks damages above and beyond the $4,000 in statutory damages recoverable under the Unruh Act.

II. California’s Limitations on the Filing of Construction-Related Accessibility Claims

 

“Tn 2012, in an attempt to deter baseless claims and vexatious litigation, California adopted
heightened pleading requirements for disability discrimination lawsuits under the Unruh Act.” Velez v.
Il Fornaio (America) Corp., CV 3:18-1840 CAB (MDD), 2018 WL 6446169, at *6 (S.D. Cal. Dec. 10,
2018). These heightened pleading requirements apply to actions alleging a “construction-related
accessibility claim,” which California law defines as “any civil claim in a civil action with respect to a
place of public accommodation, including but not limited to, a claim brought under Section 51, 54, 54.1,
or 55, based wholly or in part on an alleged violation of any construction-related accessibility standard.”
Cal. Civ. Code § 55.52(a)(1). California’s heightened pleading standard for construction-related
accessibility claims require a plaintiff to include specific facts concerning the plaintiffs claim, including
the specific barriers encountered or how the plaintiff was deterred and each date on which the plaintiff
encountered each barrier or was deterred. See Cal. Civ. Proc. Code § 425.50(a). California law requires
plaintiffs to verify their complaints alleging construction-related accessibility claims. See Cal. Civ.
Proc. Code § 425.50(b)(1). A complaint alleging construction-related accessibility claims that is not
verified is subject to a motion to strike. Id.

When California continued to experience large numbers of these actions, California imposed
additional limitations on “high-frequency litigants.” These additional restrictions became effective on
October 15, 2015. Under California law, a “high-frequency litigant” is defined as:

A plaintiff who has filed 10 or more complaints alleged a construction-related
accessibility violation within the 12-month period immediately preceding the
filing of the current complaint alleging a construction-related accessibility
violation.

Cal. Civ. Proc. Code § 425.55(b)(1). The definition of high-frequency litigant also extends to attorneys.
See Cal. Civ. Proc. Code § 425.55(b)(2). In support of its imposition of additional requirements on
high-frequency litigants, the California Legislature found and declared:

According to information from the California Commission on Disability Access,
more than one-half, or 54 percent, of all construction-related accessibility

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 8
Case 2:20-cv-02515-RGK-MRW Document 12 Filed 03/31/20 Page 3o0f8 Page ID #:58

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02515-RGK-MRW Date March 31, 2020

 

 

Title Yong Koo v. L.A. Santa Rosa Restaurant, Inc. et al

 

complaints filed between 2012 and 2014 were filed by two law firms. Forty-six
percent of all complaints were filed by a total of 14 parties. Therefore, a very
small number of plaintiffs have filed a disproportionately large number of the
construction-related accessibility claims in the state, from 70 to 300 lawsuits each
year. Moreover, these lawsuits are frequently filed against small businesses on
the basis of boilerplate complaints, apparently seeking quick cash settlements
rather than correction of the accessibility violation. This practice unfairly taints
the reputation of other innocent disabled consumers who are merely trying to go
about their daily lives accessing public accommodations as they are entitled to
have full and equal access under the state’s Unruh Civil Rights Act (Section 51 of
the Civil Code) and the federal Americans with Disability Act of 1990 (Public
Law 101-336).

Cal. Civ. Proc. Code § 425.55(a)(2). In response to these “special and unique circumstances,” Cal. Civ.
Proc. Code § 425.55(3), California imposed a “high-frequency litigant fee” requiring high-frequency
litigants to pay a $1,000 filing fee at the time of the filing of the initial complaint in addition to the
standard filing fees. Cal. Gov’t Code § 70616.5. California law also requires complaints filed by high-
frequency litigants to allege certain additional facts, including whether the action is filed by, or on behalf
of, a high-frequency litigant, the number of construction-related accessibility claims filed by the high-
frequency litigant in the preceding 12 months, the high-frequency litigant plaintiff's reason for being in
the geographic area of the defendant’s business, and the reason why the high-frequency litigant plaintiff
desired to access the defendant’s business. See Cal. Civ. Proc. Code § 425.50(a)(4)(A). According to
plaintiff's Response to the Court’s Order to Show Cause, plaintiff falls within the definition of a high-
frequency litigant.

III. Supplemental Jurisdiction

In an action over which a district court possesses original jurisdiction, that court “shall have
supplemental jurisdiction over all other claims that are so related to claims in the action within such
original jurisdiction that they form part of the same case or controversy under Article III of the United
States Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, district courts have
discretion to decline to exercise supplemental jurisdiction:

The district courts may decline to exercise supplemental jurisdiction over a claim
under subsection (a) if—

(1) the claim raises a novel or complex issue of State law,

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 8
Case 2:20-cv-02515-RGK-MRW Document 12 Filed 03/31/20 Page 4of8 Page ID #:59

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02515-RGK-MRW Date March 31, 2020

 

 

Title Yong Koo v. L.A. Santa Rosa Restaurant, Inc. et al

 

(2) the claim substantially predominates over the claim or claims over which the
district court has original jurisdiction,

(3) the district court has dismissed all claims over which it has original
jurisdiction, or

(4) in exceptional circumstances, there are other compelling reasons for declining
jurisdiction.

28 U.S.C. § 1367(c). The Supreme Court has described 28 U.S.C. § 1367(c) as a “codification” of the
principles of ““economy, convenience, fairness, and comity’” that underlie the Supreme Court’s earlier
jurisprudence concerning pendent jurisdiction. City of Chicago v. Int’] Coll. of Surgeons, 522 U.S. 156,
172-73, 118 S. Ct. 523, 533, 139 L. Ed. 2d 525 (1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484
U.S. 343, 357, 108 S. Ct. 614, 623, 98 L. Ed. 2d 720 (1988)); see also United Mine Workers v. Gibbs,
383 U.S. 715, 726, 86 S. Ct. 1130, 1139, 16 L. Ed. 2d 218 (1966) (“It has consistently been recognized
that pendent jurisdiction is a doctrine of discretion, not of plaintiff's right. Its justification lies in
considerations of judicial economy, convenience and fairmess to litigants; if these are not present a
federal court should hesitate to exercise jurisdiction over state claims, even though bound to apply state
law to them. Needless decisions of state law should be avoided both as a matter of comity and to
promote justice between the parties, by procuring for them a surer-footed reading of applicable law.”).

 

District courts may decline to exercise jurisdiction over supplemental state law claims
“[d]jepending on a host of factors” including “the circumstances of the particular case, that nature of the
state law claims, the character of the governing state law, and the relationship between the state and
federal claims.” City of Chicago, 522 U.S. at 173, 118 S. Ct. at 534, 139 L. Ed. 2d 525. The
supplemental jurisdiction statute “reflects the understanding that, when deciding whether to exercise
supplemental jurisdiction, ‘a federal court should consider and weigh in each case, and at every stage of
the litigation, the values of judicial economy, convenience, fairness, and comity.’” Id. (quoting Cohill,
484 U.S. at 350, 108 S. Ct. at 619, 98 L. Ed. 2d 720).

The Ninth Circuit does not require an “explanation for a district court’s reasons [for declining
supplemental jurisdiction] when the district court acts under” 28 U.S.C. §§ 1367(c)(1)-(3), San Pedro
Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir. 1998), but does require a district court to
“articulate why the circumstances of the case are exceptional in addition to inquiring whether the
balance of the Gibbs values provide compelling reasons for declining jurisdiction in such
circumstances.” Executive Software N. Am. Inc. v. U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d
1545, 1558 (9th Cir. 1994). According to the Ninth Circuit, this “inquiry is not particularly
burdensome.” Id. When declining to exercise supplemental jurisdiction under 28 U.S.C. § 1367(c)(4),

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 8
Case 2:20-cv-02515-RGK-MRW Document 12 Filed 03/31/20 Page 5of8 Page ID #:60

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02515-RGK-MRW Date March 31, 2020

 

 

Title Yong Koo v. L.A. Santa Rosa Restaurant, Inc. et al

 

“the court must identify the predicate that triggers the applicability of the category (the exceptional
circumstances), and then determine whether, in its judgment, the underlying Gibbs values are best
served by declining jurisdiction in the particular case (the compelling reasons).” Id.

IV. The Court Declines to Exercise Supplemental Jurisdiction Over Plaintiff’s State-Law
Claims

Because California’s heightened pleading standards and increased filing fees do not apply in
federal court, plaintiffs can circumvent the restrictions California has imposed on construction-related
accessibility claims simply by relying on § 1367(a)’s grant of supplemental jurisdiction to file their
Unruh Act claim and related state-law claims in federal court when they combine such claims with an
ADA claim for injunctive relief. The number of construction-related accessibility claims filed in the
Central District has skyrocketed both numerically and as a percentage of total civil filings since
California began its efforts to curtail the filing of such actions. According to statistics compiled by the
Clerk’s Office, in 2013, the first year in which California’s initial limitations on such cases were in
effect, there were 419 ADA cases filed in the Central District, which constituted 3% of the civil actions
filed. Filings of such cases increased from 928 (7% of civil cases) in 2014, the year before the
imposition of the additional $1,000 filing fee and additional pleading requirements for high-frequency
litigants, to 1,386 (10% of civil cases) in 2016, the first full year of those requirements. The number and
percentage of such cases filed in the Central District has increased in each year since California acted to
limit the filings by high-frequency litigants, reaching 1,670 (12% of civil cases) in 2017, 1,670 (18% of
civil cases) in 2018, and 1,868 cases (24% of civil cases) in the first six months of 2019.

By enacting restrictions on the filing of construction-related accessibility claims, California has
expressed a desire to limit the financial burdens California’s businesses may face for claims for statutory
damages under the Unruh Act. By filing these actions in federal court, plaintiff has evaded these limits
and sought a forum in which plaintiff can claim these state-law damages in a manner inconsistent with
the state law’s requirements. This situation, and the burden the ever-increasing number of such cases
poses to the federal courts, presents “exceptional circumstances” and “compelling reasons” that justify
the Court’s discretion to decline to exercise supplemental jurisdiction over plaintiffs state-law claims in
this action under 28 U.S.C. § 1367(c)(4).

Declining to exercise supplemental jurisdiction over plaintiff's state-law construction-related
accessibility claims in these circumstances supports the values of judicial economy, convenience,
fairness, and comity:

As a high-frequency litigant, the Court finds it would be improper to allow
Plaintiff to use federal court as an end-around to California’s pleading

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 8
Case 2:20-cv-02515-RGK-MRW Document 12 Filed 03/31/20 Page 6o0f8 Page ID #:61

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02515-RGK-MRW Date March 31, 2020

 

 

Title Yong Koo v. L.A. Santa Rosa Restaurant, Inc. et al

 

requirements. Therefore, as a matter of comity, and in deference to California’s
substantial interest in discouraging unverified disability discrimination claims, the
Court declines supplemental jurisdiction over Plaintiff's Unruh Act claim.

Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017); see also Gibbs, 383 U.S. at 726, 86
S. Ct. at 1139, 16 L. Ed. 2d 218. Although some plaintiffs and their counsel have argued that they file in
federal court not to evade California’s restrictions, but because of the quality of the judges, the ease of
the ECF system for filing, and the prevalence of federal ADA decisional authority, the Court finds that
such arguments are unpersuasive and belied by the recent nature of the dramatic increase in the filing of
such cases in federal court. Indeed, those reasons, if true at all, do not explain why nearly 9 times more
construction-related accessibility actions are being filed in the Central District in 2019 than were filed in
2013. As one district court recently explained:

 

In attempting to show that his decision to file in federal court is not simply an
attempt to evade California’s heightened pleading rules, Schutza insists the
‘quality of judges [and] the quality of legal rulings’ is higher in federal court.
This argument, of course, flies in the face of our judicial system’s equal respect
for state and federal courts. The convenience of electronic filing and the
widespread availability of published opinions—other arguments Schutza
advances—inay be creature comforts that make filing in federal court more
enticing, but they hardly outweigh the disservice that is done to California’s
efforts to implement and interpret its own law when federal courts exercise
supplemental jurisdiction over these claims. If Schutza were able to articulate a
persuasive reason for his decision to file in federal court, perhaps this would be a
different story. As it stands, though, the Court can discern no basis for the state
law claim being filed in federal court other than to prevent California from being
able to apply and enforce its own rules.

Schutza v. Alessio Leasing, Inc. (Alessio Leasing) CV 18-2154 LAB (AGS), 2019 WL 1546950, at *3
(S.D. Cal. Apr. 8, 2019); see also Schutza, 262 F. Supp. 3d at 1031 (“It is unclear what advantage—
other than avoiding state-imposed pleading requirements—Plaintiff gains by being in federal court since
his sole remedy under the ADA is injunctive relief, which is also available under the Unruh Act.”).
“Federal courts may properly take measures to discourage forum-shopping, and here, where Plaintiff has
filed over one hundred disability discrimination cases, and settled more than fifty of them in a two-year
period, the Court finds this to be a compelling reason to decline supplemental jurisdiction.” Schutza,
262 F. Supp. 3d at 1031 (citing Hanna v. Plumer, 380 U.S. 460, 467-68, 85 S. Ct. 1136, 1142, 14 L. Ed.
2d 8 (1965)).

 

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 8
Case 2:20-cv-02515-RGK-MRW Document 12 Filed 03/31/20 Page 7 of 8 Page ID #:62

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02515-RGK-MRW Date March 31, 2020

 

 

Title Yong Koo v. L.A. Santa Rosa Restaurant, Inc. et al

 

The Court therefore concludes that “exceptional circumstances” and “compelling reasons”
support the Court’s decision to decline to exercise supplemental jurisdiction over plaintiff's state-law
construction-related accessibility claims under 28 U.S.C. § 1367(c)(4). The Court further concludes that
these claims substantially predominate over the ADA claim for purposes of 28 U.S.C. § 1367(c)(2). See
id. at 1030 (“[Plaintiff’s] nine allegations, if proven, would entitle Plaintiff to a minimum monetary
award of $36,000. In contrast, under the ADA, Plaintiff would only be entitled to injunctive relief.”’);
see also Reyes v. Flourshings Plus, Inc., CV 19-261 JM (EVG), 2019 WL 1958284, at *2 (S.D. Cal.

May 2, 2019) (“The monetary damages Plaintiff seeks under the Unruh Act, [Disabled Persons Act], and
California common law substantially predominate over his request for injunctive relief under the
ADA.”); id. at *3 (“Plaintiff's prior litigation of lawsuits in this district further supports that he primarily
seeks monetary rather than injunctive relief. Most often, [Plaintiff] settles and/or voluntarily dismisses
his cases with prejudice before or shortly after an answer 1s filed.”’).

Exercising the Court’s discretion to decline supplemental jurisdiction does not deprive plaintiff
of any remedies. Nor does it allow an ADA claim for injunctive relief to go unaddressed. The ADA
claim remains pending in this Court. Whatever inefficiencies are created by the Court’s decision to
decline to exercise supplemental jurisdiction are problems created by plaintiff's filing of this action in
federal court rather than in a state court:

[T]here is no relief available to [plaintiff] in federal court that could not be
secured in state court. Had he brought this suit in state court, there would have
been only one suit pending and he would have been eligible to receive every form
of relief he seeks: an injunction, money damages, and attorney’s fees. By being
“inefficient” and declining to exercise supplemental jurisdiction over his state
claim, this Court is simply recognizing that California has a strong interest in
interpreting and enforcing its own rules without federal courts serving as a
convenient end-around for creative litigants. If that results in occasional
inefficiency, it’s a worthwhile tradeoff.

Alessio Leasing, 2019 WL 1546950, at *4. The Court additionally notes that if plaintiff legitimately
seeks to litigate this action in a single forum, plaintiff may dismiss this action and refile it in a state court
in accordance with the requirements California has imposed on such actions. Finally, by declining to
exercise supplemental jurisdiction, the Court is merely restoring the balance Congress struck when it
enacted the ADA and provided a private right of action for injunctive relief and an award of attorneys’
fees, but did not allow for the recovery of statutory damages.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 8
Case 2:20-cv-02515-RGK-MRW Document 12 Filed 03/31/20 Page 8o0f8 Page ID #:63

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. 2:20-cv-02515-RGK-MRW Date March 31, 2020
Title Yong Koo v. L.A. Santa Rosa Restaurant, Inc. et al
Conclusion

For all of the foregoing reasons, the Court, in its discretion, declines to exercise supplemental
jurisdiction over plaintiff's state-law claims. The Court therefore dismisses those claims without
prejudice. See 28 U.S.C. §§ 1367(c)(2) & (c)(4).

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 8
